IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 00-60722

                             Summary Calendar


PAULA JO WHITMIRE,

                                                Plaintiff-Appellant,

                                   versus

VICTUS LIMITED T/A MASTER DESIGN FURNITURE,

                                                Defendant-Appellee.



            Appeal from the United States District Court
              For the Northern District of Mississippi
                          (1:97-CV-321-B-A)

                                May 31, 2001


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Paula Jo Whitmire appeals the district court’s grant of

summary judgment in favor of her former employer, Victus Ltd., on

her claims of assault and intentional infliction of emotional

distress.    We affirm.

                                      I




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      Whitmire challenges the district court’s ruling that Whitmire

had failed to create a genuine issue of material fact as to whether

the plant manager who pushed and injured her acted with intent to

cause a harmful or offensive contact.1             Whitmire argues that the

act was intentional because the plant manager intended to push her.

But assault requires not only intent to contact the plaintiff, but

intent that the contact be “harmful or offensive.”2               The district

court did not err in concluding that the plaintiff created no

genuine dispute about the intent to harm.               She had admitted that

the push was mere horseplay.

                                        II

      Whitmire also challenges the district court’s ruling that her

allegations of mistreatment by her employer do not evoke “outrage

or revulsion.” Under Mississippi law, an intentional infliction of

emotional distress plaintiff cannot recover unless she proves that

the   harmful     conduct    of   the       defendant   “evokes   outrage     or

revulsion.”3 This court has held, in interpreting Mississippi law,


      1
        We review the district court’s grant of summary judgment de novo.    See
Horton v. City of Houston, 179 F.3d 188, 191 (5th Cir. 1999).
      2
        Assault occurs where a person “(a) ... acts intending to cause a harmful
or offensive contact with the person of the other or a third person, or an
imminent apprehension of such a contact, and (b) the other is thereby put in such
imminent apprehension.” Webb v. Jackson, 583 So. 2d 946, 951 (Miss. 1991). We
note also that in order for this claim not to be barred by Mississippi’s workers
compensation statute, the alleged tortfeasor’s action must be “intentional
behavior designed to bring about the injury.” See A.W. Stevens v. FMC Corp., 515
So. 2d 928, 931 (Miss. 1987).

      3
        Sears, Roebuck & Co. v. Devers, 405 So. 2d 898, 902 (Miss. 1981). The
Mississippi Supreme Court continues to enforce this requirement. See Donald v.
Amoco Production Co., 735 So. 2d 161, 179 (Miss. 1999) (reaffirming the holding

                                        2
that the “outrage and revulsion” standard requires that “the

conduct [be] so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be regarded

as atrocious, and utterly intolerable in a civilized community.”4

      Whitmire alleges that she was demoted and lost her office

space.    She was given few or no responsibilities and a shabby

office that had previously been used for storage.             Her supervisors

either yelled at her or refused to talk to her.           These actions were

taken, she alleges, to force her out of her job.                  While these

allegations     describe    unpleasant     and   mean-spirited      treatment,

Whitmire does not describe conduct that is outrageous or atrocious.

Indeed, her employer owes her no legally imposed duty5 to provide

a decent workspace, meaningful responsibility, or a civil boss.

The implied duty of good faith and fair dealing in employment does

not extend to termination, including constructive termination.6 In

sum, her allegations do not rise to the level of conduct evoking

outrage and revulsion, and thus summary judgment in favor of Victus

on the intentional infliction of emotional distress claim was

proper.



of Devers).
      4
        See White v. Walker, 950 F.2d 972, 978 (5th Cir. 1991) (quoting
Restatement (Second) of Torts § 46 cmt. d (1965)).
      5
       The existence vel non of contractually imposed duties is not at issue in
this appeal.

      6
        See Burroughs v. FFP Operating Partners, L.P., 28 F.3d 543, 547 (5th Cir.
1994), and cases cited therein.

                                       3
                               III

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.




                                4